Citation Nr: 0707488	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-18 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the veteran can exclude his son's Social Security 
Administration (SSA) disability income from total family 
income for VA improved pension purposes.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May to December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that denied the veteran's claim 
that his son [redacted]'s SSA disability income should be 
excludable for VA improved pension purposes on the basis of 
hardship.


FINDINGS OF FACT

1.  Prior to March [redacted], 2005, it is undisputed that the 
veteran's household income exceeded his family's expenses.

2.  Prior to March [redacted], 2005, the veteran's son was his 
dependent and his son's SSA income was countable family 
income for VA improved pension purposes.

3.  On March [redacted], 2005, the veteran's son turned 18 years of 
age, and he has not been found to be permanently incapable of 
self-support and was not pursuing a course of instruction at 
an approved educational institution, and thus was not the 
veteran's dependent for pension purposes.


CONCLUSIONS OF LAW

1.  Prior to March [redacted], 2005, the veteran's son was his 
dependent and SSA disability benefits were countable as 
income for the purposes of determining the veteran's family 
income for VA improved pension benefits.  38 U.S.C.A. §§ 104, 
1503, 1521, 1522 (West 2002); 38 C.F.R. §§ 3.23, 3.3, 3.57, 
3.250, 3.271, 3.272, 3.275 (2006).

2.  Since March [redacted], 2005, the veteran's son may not be 
considered his dependent and his SSA disability benefits are 
not countable for VA improved pension purposes.  38 U.S.C.A. 
§§ 104, 1503, 1521, 1522 (West 2002); 38 C.F.R. §§ 3.23, 3.3, 
3.57, 3.250, 3.271, 3.272, 3.275 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, it is undisputed that the veteran's household 
income exceeded his expenses prior to March [redacted], 2005.  It is 
also uncontroverted that his son turned 18 on that date and 
was not adjudicated by VA as  permanently incapable of self-
support or completing a course of education or training.  
Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is required.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

The veteran essentially argues that his son's SSA disability 
income is not countable income for pension purposes because 
the funds were not his but rather his son's.

VA improved pension is a benefit payable by VA to veteran of 
a period of war because of permanent and total disability.  
Income eligibility for pension, and the amount of any pension 
payable is determined by subtracting the veteran's countable 
annual family income from the maximum amount allowed by law 
for a person in the veteran's particular circumstance.  The 
maximum amount limitation is adjusted from year to year.  
38 U.S.C.A. § 1521.

Under 38 U.S.C.A. § 1522, the Secretary shall deny or 
discontinue the payment of a veteran's pension based upon 
consideration of the annual income of the veteran, his 
spouse, and children.  In determining the veteran's countable 
annual family income for purposes of improved nonservice-
connected disability pension, payments of any kind from any 
source shall be counted as income during the twelve-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. §§ 3.271, 3.272.  Because SSA disability 
benefits are not specifically excluded, they are included as 
countable income for the year in which they are received.  
See 38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23, 3.271, 
3.272, 3.273.

A child is defined as someone who is under the age of 18 
years; who, prior to reaching the age of 18 years, became 
permanently incapable of self-support; or who, after reaching 
the age of 18 years and until completion of education or 
training (but not after reaching the age of 23 years), is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4)(a); 38 C.F.R. § 3.57(d).

Regulations also provide for a hardship exclusion of a 
child's income.  "Hardship" shall be held to exist when 
annual expenses necessary for reasonable family maintenance 
exceed the sum of countable annual income plus VA pension 
entitlement.  Expenses necessary for reasonable family 
maintenance include expenses for basic necessities such as 
food, clothing and shelter, and other expenses are evaluated 
on a case-by-case basis to determine whether they are 
necessary to support a reasonable quality of life.  See 38 
C.F.R. § 3.23(d)(6).  

When hardship is established under the provisions of 
38 C.F.R. § 3.23(d)(6), VA excludes the available income of 
any child or children by an amount equal to the amount by 
which annual expenses necessary for reasonable family 
maintenance exceed the sum of countable annual income plus VA 
pension entitlement computed without consideration of this 
exclusion.  Simply put, a hardship exclusion of a child's 
income may be granted if the family's reasonable annual 
expenses are higher than the total family income, including 
the VA pension.  

Prior to March [redacted], 2005

During this period, the veteran reported that his household 
income exceeded his family's expenses and the RO has 
specifically concurred in this finding.  Thus, his son's 
income cannot be excluded on account of hardship.  Further, 
as noted above, SSA disability benefits are counted as part 
of his family's annual income for VA improved pension 
purposes.  Because no hardship existed and his son was under 
18 years of age, his son was a dependent and there is no 
basis to exclude his son's income for VA improved pension 
purposes.  Thus, prior to March [redacted], 2005, the appeal must be 
denied.

Since March [redacted], 2005

On March [redacted], 2005, the veteran's son turned the age of 18, and 
thus he no longer met the definition of a dependent child 
because he was neither found to be permanently incapable of 
self-support nor was pursuing a course of instruction at an 
approved educational institution.  Thus, notwithstanding any 
"moral obligation" to support his son, there is no legal 
basis to include his son's SSA benefits as countable income 
for the purpose of determining the veteran's entitlement to 
VA improved pension benefits.  Indeed, as the RO noted in the 
June 2005 Statement of the Case, "[redacted] was removed as your 
dependent on March [redacted], 2005, the date of his 18th birthday."  
Because there is no finding that the veteran's son suffers 
from a mental or physical incapacity or has been found to be 
a helpless child for VA purposes, his SSA income cannot be 
attributed to the veteran.  See 38 C.F.R. §§ 3.250, 3.275.  
Since he was no longer the veteran's dependent, it follows 
that there is no basis to count his SSA income.  Accordingly, 
to this extent, the appeal is granted.


ORDER

Prior to March [redacted], 2005, the veteran's son's income may not be 
excluded for VA improved pension purposes, and to this extent 
the appeal is denied.

Effective March [redacted], 2005, the veteran's son's income must be 
excluded for VA improved pension purposes, and to this extent 
the appeal is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


